Exhibit 10.1

 

Corrected Execution Copy

 

KEMET CORPORATION

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made as of January 27, 2010, between KEMET Corporation, a
Delaware corporation (the “Company”), and Per-Olof Loof (“Executive”).

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 


1.                                       EMPLOYMENT.  THE COMPANY SHALL EMPLOY
EXECUTIVE, AND EXECUTIVE HEREBY ACCEPTS EMPLOYMENT WITH THE COMPANY, UPON THE
TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT FOR THE PERIOD BEGINNING ON THE
DATE HEREOF AND ENDING AS PROVIDED IN PARAGRAPH 4 HEREOF (THE “EMPLOYMENT
PERIOD”).


 


2.                                       POSITION AND DUTIES.


 


(A)                                  DURING THE EMPLOYMENT PERIOD, EXECUTIVE
SHALL SERVE AS THE CHIEF EXECUTIVE OFFICER OF THE COMPANY AND SHALL HAVE THE
NORMAL DUTIES, RESPONSIBILITIES, FUNCTIONS AND AUTHORITY OF THE CHIEF EXECUTIVE
OFFICER, SUBJECT TO THE POWER AND AUTHORITY OF THE BOARD OF DIRECTORS OF THE
COMPANY (THE “BOARD”) TO EXPAND OR LIMIT SUCH DUTIES, RESPONSIBILITIES,
FUNCTIONS AND AUTHORITY WITHIN THE SCOPE OF DUTIES, RESPONSIBILITIES, FUNCTIONS
AND AUTHORITY ASSOCIATED WITH THE POSITION OF CHIEF EXECUTIVE OFFICER AND TO
OVERRULE ACTIONS OF OFFICERS OF THE COMPANY.  DURING THE EMPLOYMENT PERIOD,
EXECUTIVE SHALL RENDER SUCH ADMINISTRATIVE, FINANCIAL AND OTHER EXECUTIVE AND
MANAGERIAL SERVICES TO THE COMPANY AND ITS SUBSIDIARIES WHICH ARE CONSISTENT
WITH EXECUTIVE’S POSITION AS THE BOARD MAY FROM TIME TO TIME DIRECT.


 


(B)                                 DURING THE EMPLOYMENT PERIOD, EXECUTIVE
SHALL REPORT TO THE BOARD AND SHALL DEVOTE HIS BEST EFFORTS AND HIS FULL
BUSINESS TIME AND ATTENTION (EXCEPT FOR PERMITTED VACATION PERIODS AND
REASONABLE PERIODS OF ILLNESS OR OTHER INCAPACITY) EXCLUSIVELY TO THE BUSINESS
AND AFFAIRS OF THE COMPANY AND ITS SUBSIDIARIES.  EXECUTIVE SHALL PERFORM HIS
DUTIES, RESPONSIBILITIES AND FUNCTIONS TO THE COMPANY AND ITS SUBSIDIARIES
HEREUNDER TO THE BEST OF HIS ABILITIES IN A DILIGENT, TRUSTWORTHY, PROFESSIONAL
AND EFFICIENT MANNER AND SHALL COMPLY WITH THE COMPANY’S AND ITS SUBSIDIARIES’
POLICIES AND PROCEDURES IN ALL MATERIAL RESPECTS.  IN PERFORMING HIS DUTIES AND
EXERCISING HIS AUTHORITY UNDER THE AGREEMENT, EXECUTIVE SHALL SUPPORT AND
IMPLEMENT THE BUSINESS AND STRATEGIC PLANS APPROVED FROM TIME TO TIME BY THE
BOARD AND SHALL SUPPORT AND COOPERATE WITH THE COMPANY’S AND ITS SUBSIDIARIES’
EFFORTS TO EXPAND THEIR BUSINESSES AND OPERATE PROFITABLY AND IN CONFORMITY WITH
THE BUSINESS AND STRATEGIC PLANS APPROVED BY THE BOARD.  SO LONG AS EXECUTIVE IS
EMPLOYED BY THE COMPANY, EXECUTIVE SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE BOARD, ACCEPT OTHER EMPLOYMENT OR PERFORM OTHER SERVICES FOR COMPENSATION
OR SIT ON MORE THAN THE TWO COMPANY BOARD OF DIRECTORS THAT HE CURRENTLY SITS ON
(ONLY ONE DIRECTORSHIP WOULD BE PREFERABLE), EXCLUDING KEMET CORPORATION, AND
NOT SIT ON MORE THAN TWO BOARD OF DIRECTORS OF A NOT-FOR-PROFIT CHARITABLE
ORGANIZATION. (THIS RESTRICTION DOES NOT APPLY TO THE BOARD OF DIRECTORS OF A
MAJORITY OR WHOLLY OWNED SUBSIDIARY OF THE COMPANY).

 

--------------------------------------------------------------------------------


 


(C)                                  FOR PURPOSES OF THIS AGREEMENT,
“SUBSIDIARIES” SHALL MEAN ANY CORPORATION OR OTHER ENTITY OF WHICH THE
SECURITIES OR OTHER OWNERSHIP INTERESTS HAVING THE VOTING POWER TO ELECT A
MAJORITY OF THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY ARE, AT THE TIME OF
DETERMINATION, OWNED BY THE COMPANY, DIRECTLY OR THROUGH ONE OR MORE
SUBSIDIARIES.


 


3.                                       COMPENSATION AND BENEFITS.


 


(A)                                  DURING THE EMPLOYMENT PERIOD, EXECUTIVE’S
BASE SALARY SHALL BE $770,000 PER ANNUM OR SUCH HIGHER OR LOWER RATE AS THE
BOARD MAY DETERMINE FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT (AS ADJUSTED FROM TIME TO TIME, THE “BASE SALARY”), WHICH SALARY SHALL
BE PAYABLE BY THE COMPANY IN REGULAR INSTALLMENTS IN ACCORDANCE WITH THE
COMPANY’S GENERAL PAYROLL PRACTICES (IN EFFECT FROM TIME TO TIME).  THE BOARD
MAY LOWER THE BASE SALARY TO TAKE INTO ACCOUNT A MATERIAL REDUCTION IN THE SIZE
OR COMPLEXITY OF THE COMPANY’S BUSINESS THAT OCCURS AFTER THE EFFECTIVE DATE OF
THIS AGREEMENT.  THE BASE SALARY HAS BEEN SET TO TAKE INTO ACCOUNT THE TYPICAL
LEVEL OF PERQUISITES THAT EXECUTIVE HAS BEEN GIVEN IN THE PAST, AS WELL AS THOSE
PERQUISITES THAT WOULD BE PROVIDED TO A CHIEF EXECUTIVE OFFICER AT A SIMILARLY
SITUATED COMPANY.  AS A RESULT, NO SEPARATE PERQUISITES SHALL BE PAID TO
EXECUTIVE, OR PAID BY THE COMPANY ON HIS BEHALF TO ANY THIRD PARTIES, DURING THE
EMPLOYMENT PERIOD, EXCEPT AS SPECIFICALLY SET FORTH HEREIN.


 


(B)                                 EXECUTIVE HAS PREVIOUSLY RECEIVED A GRANT OF
500,000 OPTIONS TO ACQUIRE 500,000 SHARES OF COMMON STOCK OF THE COMPANY ISSUED
UNDER THE COMPANY’S 2004 LONG-TERM EQUITY INCENTIVE PLAN.  THE OPTIONS HAVE A
TERM OF TEN YEARS, AND VEST ACCORDING TO THE FOLLOWING SCHEDULE:

 

Performance (Market Capitalization) Based Vesting:

 

 

 

 

 

 

 

Stock price growth of 50%

 

100,000

 

 

 

 

 

Stock price growth of 100%

 

150,000

 

 

 

 

 

Stock price growth of 125%

 

30,000

 

 

 

 

 

Stock price growth of 150%

 

50,000

 

 

 

 

 

Stock price growth of 175%

 

70,000

 

 

 

 

 

Stock price growth of 200%

 

100,000

 

 

In order to vest, the closing NYSE price must exceed threshold for 30
consecutive calendar days.  The initial exercise price was $8.05 per share.  All
of these options were non-qualified stock options and will expire on the earlier
to occur of April 4, 2015, which is the ten year life or the third year
following Executive’s retirement.


 


(C)                                  IN ADDITION, DURING THE EMPLOYMENT PERIOD,
EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN THE COMPANY’S HEALTH INSURANCE
COVERAGE PLAN, AND EXECUTIVE SHALL BE ENTITLED TO FOUR WEEKS OF PAID VACATION
EACH CALENDAR YEAR IN ACCORDANCE WITH THE COMPANY’S POLICIES, WHICH IF NOT TAKEN
DURING ANY YEAR MAY NOT BE CARRIED FORWARD TO ANY SUBSEQUENT CALENDAR YEAR AND
NO COMPENSATION SHALL BE PAYABLE IN LIEU THEREOF.

 

2

--------------------------------------------------------------------------------


 


(D)                                 DURING THE EMPLOYMENT PERIOD, THE COMPANY
SHALL REIMBURSE EXECUTIVE FOR ALL REASONABLE OUT-OF-POCKET BUSINESS EXPENSES
INCURRED BY HIM IN THE COURSE OF PERFORMING HIS DUTIES AND RESPONSIBILITIES
UNDER THIS AGREEMENT WHICH ARE CONSISTENT WITH THE COMPANY’S POLICIES IN EFFECT
FROM TIME TO TIME, WITH RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS
EXPENSES, SUBJECT TO THE COMPANY’S REQUIREMENTS WITH RESPECT TO REPORTING AND
DOCUMENTATION OF SUCH EXPENSES AS IN EFFECT FROM TIME TO TIME.


 


(E)                                  IN ADDITION TO THE BASE SALARY, EXECUTIVE
SHALL BE ENTITLED TO PARTICIPATE IN THE COMPANY’S EXISTING SHORT-TERM INCENTIVE
COMPENSATION PROGRAM (KAIP), LONG-TERM INCENTIVE COMPENSATION PROGRAM (LTIP) AND
DEFERRED COMPENSATION PLAN, IN EACH CASE AS SUCH PLANS AS ARE GENERALLY
AVAILABLE TO OTHER EXECUTIVE OFFICERS OF THE COMPANY, AND IN EACH CASE IN
ACCORDANCE WITH THE RESPECTIVE TERMS OF SUCH PLANS AS SUCH PLANS AND TERMS MAY
BE ESTABLISHED FROM TIME TO TIME BY THE BOARD  AS LONG AS EXECUTIVE IS EMPLOYED
AS CHIEF EXECUTIVE OFFICER ON JUNE 30, 2015, AND HAS BEEN CONTINUOUSLY SO
EMPLOYED BY THE COMPANY BETWEEN THE DATE HEREOF AND JUNE 30, 2015, EXECUTIVE
SHALL BE ENTITLED TO PARTICIPATE IN A SPECIAL 15-MONTH LONG-TERM INCENTIVE
COMPENSATION PROGRAM COVERING THE PERIOD APRIL 1, 2014 THROUGH JUNE 30, 2015
(“SPECIAL LTIP”) THAT WOULD BE BASED UPON THE SAME PLAN BEING PROVIDED TO THE
OTHER TOP EXECUTIVE OFFICERS FOR THE TWO-YEAR PERIOD THAT WOULD OTHERWISE END ON
MARCH 31, 2016, BUT ADJUSTED TO TAKE INTO ACCOUNT THAT JUNE 30, 2015 WILL BE END
OF EXECUTIVE’S EMPLOYMENT.  ANY AMOUNTS TO BE PAID UNDER THE SPECIAL LTIP WILL
ONLY BE DETERMINED AT THE END OF THE ENTIRE PERIOD (AFTER MARCH 31, 2016), AND
SHALL BE A PRO-RATED AMOUNT (62.5%) OF THE AMOUNT THAT WOULD HAVE BEEN PAYABLE
AS A TWO-YEAR PAYMENT. NO SEPARATE TARGETS SHALL BE ESTABLISHED. THIS SPECIAL
LTIP SHALL REPLACE ANY OTHER LONG-TERM INCENTIVE COMPENSATION OPPORTUNITY DURING
SUCH COVERED PERIOD.


 


(F)                                    ON OR AFTER THE DATE HEREOF, THE COMPANY
SHALL GRANT TO EXECUTIVE 250,000 SHARES OF RESTRICTED COMMON STOCK PURSUANT TO
THE TERMS AND CONDITIONS OF THE 2004 LONG TERM EQUITY PLAN, WITH VESTING TO
OCCUR 125,000 ON JUNE 30, 2014, AND THE REMAINING 125,000 ON JUNE 30, 2015, AND
WITH SUCH OTHER TERMS AND CONDITIONS AS MAY BE CONTAINED IN THE GRANT
AGREEMENT.  ON OR AFTER THE DATE HEREOF, THE COMPANY SHALL GRANT TO EXECUTIVE,
250,000 OPTIONS TO ACQUIRE 250,000 SHARES OF COMMON STOCK PURSUANT TO THE 1995
EXECUTIVE STOCK OPTION PLAN WITH VESTING TO OCCUR 125,000 ON JUNE 30, 2014, AND
THE REMAINING 125,000 ON JUNE 30, 2015, AND WITH SUCH OTHER TERMS AND CONDITIONS
AS MAY BE CONTAINED IN THE GRANT AGREEMENT.  THE EXERCISE PRICE FOR THE STOCK
OPTION GRANT SHALL BE THE CLOSING PRICE OF THE COMMON STOCK ON THE DATE OF
GRANT.


 


(G)                                 EXECUTIVE HAS PREVIOUSLY ENTERED INTO A
CHANGE IN CONTROL SEVERANCE COMPENSATION AGREEMENT DATED JULY 28, 2008 (THE “CIC
AGREEMENT”).  THIS AGREEMENT SHALL ALSO SERVE AS AN AMENDMENT TO THE CIC
AGREEMENT TO CHANGE THE TIME PERIOD IN SECTION 4(A)(I) FROM 36 MONTHS TO 24
MONTHS AND BY REMOVING SECTION 4(E) IN ITS ENTIRETY.


 


(H)                                 ALL AMOUNTS PAYABLE TO EXECUTIVE AS
COMPENSATION HEREUNDER SHALL BE SUBJECT TO ALL REQUIRED AND CUSTOMARY
WITHHOLDING TAXES BY THE COMPANY.


 


(I)                                     THE BOARD HAS UNDERTAKEN TO PROVIDE
EXECUTIVE WITH ALL OF THE INCENTIVE COMPENSATION THAT WOULD BE PAYABLE DURING
THE EMPLOYMENT PERIOD.  THE BOARD RESERVES THE RIGHT TO ADD EXECUTIVE TO ANY NEW
PLANS OR PROGRAMS THAT MAY BE ESTABLISHED FOR THE EXECUTIVE OFFICERS OF THE
COMPANY IN THE FUTURE, AFTER TAKING INTO ACCOUNT THE TERMS OF THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


4.                                       TERM.


 


(A)                                  THIS AGREEMENT SHALL BECOME EFFECTIVE ON
APRIL 1, 2010, UNLESS TERMINATED BY EITHER PARTY PRIOR TO SUCH DATE.  UNLESS
RENEWED BY THE MUTUAL AGREEMENT OF THE COMPANY AND EXECUTIVE, THE EMPLOYMENT
PERIOD SHALL END ON JUNE 30, 2015; PROVIDED THAT (I) THE EMPLOYMENT PERIOD SHALL
TERMINATE PRIOR TO SUCH DATE IMMEDIATELY UPON EXECUTIVE’S RESIGNATION (WITH OR
WITHOUT GOOD REASON, AS DEFINED BELOW), DEATH OR DISABILITY (AS DEFINED BELOW)
AND (II) THE EMPLOYMENT PERIOD MAY BE TERMINATED IMMEDIATELY BY THE COMPANY AT
ANY TIME PRIOR TO SUCH DATE FOR CAUSE (AS DEFINED BELOW) OR WITHOUT CAUSE. 
EXCEPT AS OTHERWISE PROVIDED HEREIN, ANY TERMINATION OF THE EMPLOYMENT PERIOD BY
THE COMPANY SHALL BE EFFECTIVE AT SUCH TIME AS SPECIFIED IN A WRITTEN NOTICE
FROM THE COMPANY TO EXECUTIVE.  AT THE END OF THE EMPLOYMENT PERIOD, AT THE
REQUEST OF THE BOARD, EXECUTIVE AGREES TO OFFER TO RESIGN FROM THE BOARD, WHICH
OFFER MAY BE ACCEPTED BY THE THEN-CURRENT BOARD.


 


(B)                                 IF THE EMPLOYMENT PERIOD IS TERMINATED BY
THE COMPANY OR ITS SUCCESSORS IN INTEREST WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD
REASON PRIOR TO JUNE 30, 2015, EXECUTIVE SHALL BE ENTITLED TO CONTINUE TO
RECEIVE HIS BASE SALARY PAYABLE IN REGULAR INSTALLMENTS AS SPECIAL SEVERANCE
PAYMENTS (THE “SEVERANCE PAYMENTS”) FROM THE DATE OF TERMINATION THROUGH THE
EARLIER TO OCCUR OF (I) JUNE 30, 2015 OR (II) TWO YEARS FROM THE DATE OF
TERMINATION (THE “SEVERANCE PERIOD”); PROVIDED, THAT IF EXECUTIVE RESIGNS FOR
GOOD REASON, SUCH SEVERANCE PAYMENTS SHALL BE INCREASED TO ALSO INCLUDE
EXECUTIVE’S TARGET BONUS UNDER THE KAIP DURING THE SEVERANCE PERIOD; PROVIDED
FURTHER, THAT TO THE EXTENT THAT THE PAYMENT OF ANY AMOUNT OF SEVERANCE PAYMENTS
CONSTITUTES “NONQUALIFIED DEFERRED COMPENSATION” FOR PURPOSES OF CODE
SECTION 409A (AS DEFINED BELOW), ANY SUCH PAYMENT SCHEDULED TO OCCUR DURING THE
FIRST SIXTY (60) DAYS FOLLOWING THE TERMINATION OF EMPLOYMENT SHALL NOT BE PAID
UNTIL THE FIRST REGULARLY SCHEDULED PAY PERIOD FOLLOWING THE SIXTIETH (60TH) DAY
FOLLOWING SUCH TERMINATION AND SHALL INCLUDE PAYMENT OF ANY AMOUNT THAT WAS
OTHERWISE SCHEDULED TO BE PAID PRIOR THERETO.  PAYMENT OF THE FOREGOING
SEVERANCE PAYMENTS SHALL BE CONDITIONED UPON THE EXECUTIVE EXECUTING AND
DELIVERING TO THE COMPANY THE GENERAL RELEASE SUBSTANTIALLY IN FORM AND
SUBSTANCE AS SET FORTH IN EXHIBIT A ATTACHED HERETO, EXECUTIVE’S CONTINUED
COMPLIANCE WITH THE PROVISIONS OF PARAGRAPHS 6 AND 7 HEREOF AND EXECUTIVE NOT
APPLYING FOR UNEMPLOYMENT COMPENSATION CHARGEABLE TO THE COMPANY DURING THE
SEVERANCE PERIOD.  THE GENERAL RELEASE CONTEMPLATED BY THE FOREGOING SENTENCE
MUST BE EXECUTED AND DELIVERED (AND NO LONGER SUBJECT TO REVOCATION, IF
APPLICABLE) WITHIN SIXTY (60) DAYS FOLLOWING TERMINATION. EXECUTIVE SHALL NOT BE
ENTITLED TO ANY OTHER SALARY, COMPENSATION OR BENEFITS AFTER TERMINATION OF THE
EMPLOYMENT PERIOD, INCLUDING UNDER ANY SEVERANCE PROGRAMS OF THE COMPANY
GENERALLY AVAILABLE TO OTHER EXECUTIVE OFFICERS OF THE COMPANY, EXCEPT AS
SPECIFICALLY PROVIDED FOR IN THE COMPANY’S EMPLOYEE BENEFIT PLANS, THE CIC
AGREEMENT OR AS OTHERWISE EXPRESSLY REQUIRED BY APPLICABLE LAW.  FOR PURPOSES OF
THIS PARAGRAPH 4(B) ONLY, EXECUTIVE’S SHORT-TERM INCENTIVE PLAN BONUS FOR EACH
YEAR FOLLOWING THE YEAR IN WHICH HIS EMPLOYMENT WAS TERMINATED SHALL BE THE SAME
AS THE TARGET BONUS OPPORTUNITY IN THE YEAR OF THE TERMINATION, OR IF NOT YET
ESTABLISHED FOR SUCH YEAR, FOR THE IMMEDIATELY PRECEDING YEAR.  THE BASE SALARY
PAYABLE PURSUANT TO THIS PARAGRAPH 4(B) SHALL, SUBJECT TO SECTION 4(H), BE
PAYABLE IN REGULAR MONTHLY INSTALLMENTS.  THE AMOUNTS PAYABLE PURSUANT TO THIS
PARAGRAPH 4(B) SHALL NOT BE REDUCED BY THE AMOUNT OF ANY COMPENSATION EXECUTIVE
RECEIVES WITH RESPECT TO ANY OTHER EMPLOYMENT DURING THE SEVERANCE PERIOD. 
EXECUTIVE SHALL HAVE NO DUTY OR OBLIGATION TO SEEK OTHER EMPLOYMENT DURING THE
SEVERANCE PERIOD OR OTHERWISE MITIGATE DAMAGES HEREUNDER.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, IN CONNECTION WITH ANY

 

4

--------------------------------------------------------------------------------


 


TERMINATION OF EMPLOYMENT OF EXECUTIVE, TO THE EXTENT THAT EXECUTIVE BECOMES
ENTITLED TO SEVERANCE BENEFITS UNDER THE EXISTING CIC AGREEMENT (OR ANY
REPLACEMENT AGREEMENT OR ARRANGEMENT), EXECUTIVE SHALL BE ENTITLED TO RECEIVE
THE GREATER OF (BUT NOT BOTH OF) THE SEVERANCE BENEFITS PAYABLE HEREUNDER AND
THE SEVERANCE BENEFITS PAYABLE UNDER THE CIC AGREEMENT.


 


(C)                                  IF THE EMPLOYMENT PERIOD IS TERMINATED BY
THE COMPANY FOR CAUSE OR THE EMPLOYMENT PERIOD IS TERMINATED PURSUANT TO CLAUSE
(A)(I) ABOVE (OTHER THAN TERMINATION BY EXECUTIVE WITH GOOD REASON) OR THIS
AGREEMENT EXPIRES AND IS NOT RENEWED HEREUNDER, EXECUTIVE SHALL ONLY BE ENTITLED
TO RECEIVE HIS BASE SALARY THROUGH THE DATE OF TERMINATION OR EXPIRATION AND
SHALL NOT BE ENTITLED TO ANY OTHER SALARY, COMPENSATION OR BENEFITS FROM THE
COMPANY OR ITS SUBSIDIARIES THEREAFTER PURSUANT TO ANY OTHER AGREEMENT WITH THE
COMPANY OR ANY THEN-EXISTING COMPANY POLICY OR PLAN, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED FOR UNDER THE COMPANY’S EMPLOYEE BENEFIT PLANS OR AS
OTHERWISE EXPRESSLY REQUIRED BY APPLICABLE LAW.  IN ADDITION, NOTWITHSTANDING
ANY PROVISION IN ANY OUTSTANDING STOCK OPTION GRANTS TO THE CONTRARY, IN THE
EVENT EXECUTIVE TERMINATES THIS AGREEMENT WITHOUT GOOD REASON, ANY SUCH STOCK
OPTIONS MUST BE EXERCISED ON OR PRIOR TO THE 91ST DAY FOLLOWING SUCH
TERMINATION, OR THEY WILL EXPIRE AND NO LONGER BE OUTSTANDING OR SUBJECT TO
EXERCISE.


 


(D)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL OF EXECUTIVE’S RIGHTS TO SALARY, BONUSES, EMPLOYEE BENEFITS AND
OTHER COMPENSATION HEREUNDER WHICH WOULD HAVE ACCRUED OR BECOME PAYABLE AFTER
THE TERMINATION OR EXPIRATION OF THE EMPLOYMENT PERIOD SHALL CEASE UPON SUCH
TERMINATION OR EXPIRATION, OTHER THAN THOSE EXPRESSLY REQUIRED UNDER APPLICABLE
LAW (SUCH AS COBRA).  THE COMPANY MAY OFFSET ANY AMOUNTS EXECUTIVE OWES IT OR
ITS SUBSIDIARIES AGAINST ANY AMOUNTS IT OR ITS SUBSIDIARIES OWES EXECUTIVE
HEREUNDER UNLESS SUCH OFFSET WOULD OTHERWISE RESULT IN ADVERSE TAX CONSEQUENCES
UNDER CODE SECTION 409A (AS DEFINED BELOW).


 


(E)                                  FOR PURPOSES OF THIS AGREEMENT, A
TERMINATION FOR CAUSE SHALL MEAN (I) A TERMINATION AS A RESULT OF THE WILLFUL
AND CONTINUED FAILURE BY EXECUTIVE FOR A SIGNIFICANT PERIOD OF TIME
SUBSTANTIALLY TO PERFORM HIS DUTIES WITH THE COMPANY (OTHER THAN ANY SUCH
FAILURE RESULTING FROM HIS DISABILITY), AFTER A DEMAND FOR SUBSTANTIAL
PERFORMANCE IS DELIVERED TO EXECUTIVE IN WRITING BY THE BOARD OR ITS DESIGNEE
WHICH SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE BOARD OR ITS DESIGNEE
BELIEVES THAT EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED HIS DUTIES, OR (II) THE
WILLFUL ENGAGING BY EXECUTIVE IN GROSS MISCONDUCT MATERIALLY AND DEMONSTRABLY
INJURIOUS TO THE COMPANY OR ANY INTENTIONAL VIOLATION OF ANY COMPANY POLICY.  NO
ACT, OR FAILURE TO ACT, ON EXECUTIVE’S PART SHALL BE CONSIDERED “WILLFUL” UNLESS
DONE, OR OMITTED TO BE DONE, BY EXECUTIVE, NOT IN GOOD FAITH AND WITHOUT
REASONABLE BELIEF THAT HIS ACTION OR OMISSION WAS IN THE BEST INTEREST OF THE
COMPANY.  THE BURDEN FOR ESTABLISHING THE VALIDITY OF ANY TERMINATION FOR CAUSE
SHALL REST UPON THE COMPANY.  NO TERMINATION SHALL BE DEEMED TO BE FOR CAUSE
UNLESS AND UNTIL THERE SHALL HAVE BEEN DELIVERED TO EXECUTIVE A COPY OF A
RESOLUTION DULY ADOPTED BY THE AFFIRMATIVE VOTE OF NOT LESS THAN SIXTY-SIX AND
TWO-THIRDS OF THE ENTIRE MEMBERSHIP OF THE BOARD, BUT EXCLUDING THE EXECUTIVE IF
HE IS ALSO A DIRECTOR, CALLED AND HELD FOR SUCH PURPOSE (AFTER REASONABLE NOTICE
IS PROVIDED TO EXECUTIVE AND HE IS GIVEN AN OPPORTUNITY, TOGETHER WITH COUNSEL,
TO BE HEARD BEFORE THE BOARD), FINDING THAT, IN THE GOOD FAITH OPINION OF THE
BOARD, EXECUTIVE IS GUILTY OF THE CONDUCT DESCRIBED IN SUBCLAUSES (I) OR
(II) ABOVE, AND SPECIFYING THE PARTICULARS THEREOF IN REASONABLE DETAIL.

 

5

--------------------------------------------------------------------------------


 


(F)                                    FOR PURPOSES OF THIS AGREEMENT,
“DISABILITY” SHALL MEAN EXECUTIVE’S INABILITY TO PERFORM THE ESSENTIAL DUTIES,
RESPONSIBILITIES AND FUNCTIONS OF HIS POSITION WITH THE COMPANY AND ITS
SUBSIDIARIES AS A RESULT OF ANY MENTAL OR PHYSICAL INCAPACITY EVEN WITH
REASONABLE ACCOMMODATIONS OF SUCH INCAPACITY PROVIDED BY THE COMPANY AND ITS
SUBSIDIARIES OR IF PROVIDING SUCH ACCOMMODATIONS WOULD BE UNREASONABLE, ALL AS
DETERMINED BY THE BOARD IN ITS REASONABLE GOOD FAITH JUDGMENT.  EXECUTIVE SHALL
COOPERATE IN ALL RESPECTS WITH THE COMPANY IF A QUESTION ARISES AS TO WHETHER HE
HAS BECOME DISABLED (INCLUDING, WITHOUT LIMITATION, SUBMITTING TO AN EXAMINATION
BY A MEDICAL DOCTOR OR OTHER HEALTH CARE SPECIALISTS SELECTED BY THE COMPANY AND
AUTHORIZING SUCH MEDICAL DOCTOR OR SUCH OTHER HEALTH CARE SPECIALIST TO DISCUSS
EXECUTIVE’S CONDITION WITH THE COMPANY).


 


(G)                                 FOR PURPOSES OF THIS AGREEMENT, “GOOD
REASON” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS, WITHOUT THE
EXPRESS WRITTEN CONSENT OF EXECUTIVE, UNLESS SUCH EVENTS ARE FULLY CORRECTED IN
ALL MATERIAL RESPECTS BY THE COMPANY WITHIN THIRTY (30) DAYS FOLLOWING WRITTEN
NOTIFICATION BY EXECUTIVE TO THE COMPANY OF THE OCCURRENCE OF ONE OF THE REASONS
SET FORTH BELOW:


 


(I)                                     THE ASSIGNMENT TO EXECUTIVE  OF ANY
DUTIES INCONSISTENT WITH EXECUTIVE’S  POSITION, DUTIES, RESPONSIBILITIES AND
STATUS WITH THE COMPANY AS IN EFFECT ON THE DATE HEREOF, OR A CHANGE IN 
EXECUTIVE’S EMPLOYMENT TITLES OR OFFICES (IF ANY) IN EFFECT ON THE DATE HEREOF,
OR ANY REMOVAL OF EXECUTIVE FROM, OR ANY FAILURE BY THE BOARD OF DIRECTORS TO
REELECT EXECUTIVE  TO ANY OF SUCH EMPLOYMENT POSITIONS, EXCEPT IN CONNECTION
WITH  EXECUTIVE’S TERMINATION FOR CAUSE, DEATH, DISABILITY, OR AS A RESULT OF
EXECUTIVE’S ATTAINMENT OF  RETIREMENT AGE; OR


 


(II)                                  A MATERIAL REDUCTION BY THE COMPANY IN
EXECUTIVE’S BASE SALARY BELOW THAT IN EFFECT ON THE DATE HEREOF; PROVIDED, THAT
THE BOARD MAY LOWER THE BASE SALARY TO TAKE INTO ACCOUNT A MATERIAL REDUCTION IN
THE SIZE OR COMPLEXITY OF THE COMPANY’S BUSINESS THAT OCCURS AFTER THE EFFECTIVE
DATE OF THIS AGREEMENT, ANY SUCH REDUCTIONS SHALL NOT CONSTITUTE “GOOD REASON”
FOR PURPOSES OF THIS AGREEMENT.


 


(III)                               EXECUTIVE SHALL PROVIDE THE COMPANY WITH A
WRITTEN NOTICE DETAILING THE SPECIFIC CIRCUMSTANCES ALLEGED TO CONSTITUTE GOOD
REASON WITHIN NINETY (90) DAYS AFTER THE FIRST OCCURRENCE OF SUCH CIRCUMSTANCES,
AND ACTUALLY TERMINATE EMPLOYMENT WITHIN THIRTY (30) DAYS FOLLOWING THE
EXPIRATION OF THE COMPANY’S THIRTY (30)-DAY CURE PERIOD DESCRIBED ABOVE. 
OTHERWISE, ANY CLAIM OF SUCH CIRCUMSTANCES AS “GOOD REASON” SHALL BE DEEMED
IRREVOCABLY WAIVED BY EXECUTIVE.


 


(H)                                 THE INTENT OF THE PARTIES IS THAT PAYMENTS
AND BENEFITS UNDER THIS AGREEMENT COMPLY WITH INTERNAL REVENUE CODE SECTION 409A
AND THE REGULATIONS AND GUIDANCE PROMULGATED THEREUNDER (COLLECTIVELY “CODE
SECTION 409A”) AND, ACCORDINGLY, TO THE MAXIMUM EXTENT PERMITTED, THIS AGREEMENT
SHALL BE INTERPRETED TO BE IN COMPLIANCE THEREWITH.  TO THE EXTENT THAT ANY
PROVISION HEREOF IS MODIFIED IN ORDER TO COMPLY WITH CODE SECTION 409A, SUCH
MODIFICATION SHALL BE MADE IN GOOD FAITH AND SHALL, TO THE MAXIMUM EXTENT
REASONABLY POSSIBLE, MAINTAIN THE ORIGINAL INTENT AND ECONOMIC BENEFIT TO
EXECUTIVE AND COMPANY OF THE APPLICABLE PROVISION WITHOUT VIOLATING THE
PROVISIONS OF CODE SECTION 409A.  IN NO EVENT WHATSOEVER SHALL COMPANY BE LIABLE
FOR ANY ADDITIONAL TAX, INTEREST OR PENALTY THAT MAY BE IMPOSED ON EXECUTIVE

 

6

--------------------------------------------------------------------------------


 


BY CODE SECTION 409A OR FOR DAMAGES FOR FAILING TO COMPLY WITH CODE
SECTION 409A.  A TERMINATION OF EMPLOYMENT SHALL NOT BE DEEMED TO HAVE OCCURRED
FOR PURPOSES OF ANY PROVISION OF THIS AGREEMENT PROVIDING FOR THE PAYMENT OF ANY
AMOUNTS OR BENEFITS UPON OR FOLLOWING A TERMINATION OF EMPLOYMENT UNLESS SUCH
TERMINATION IS ALSO A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF CODE
SECTION 409A AND, FOR PURPOSES OF ANY SUCH PROVISION OF THIS AGREEMENT,
REFERENCES TO A “TERMINATION,” “TERMINATION OF EMPLOYMENT” OR LIKE TERMS SHALL
MEAN “SEPARATION FROM SERVICE.”  IF EXECUTIVE IS DEEMED ON THE DATE OF
TERMINATION TO BE A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF THAT TERM UNDER
CODE SECTION 409A(A)(2)(B), THEN WITH REGARD TO ANY PAYMENT OR THE PROVISION OF
ANY BENEFIT THAT IS CONSIDERED DEFERRED COMPENSATION UNDER CODE SECTION 409A
PAYABLE ON ACCOUNT OF A “SEPARATION FROM SERVICE,” SUCH PAYMENT OR BENEFIT SHALL
BE MADE OR PROVIDED AT THE DATE WHICH IS THE EARLIER OF (I) THE EXPIRATION OF
THE SIX (6)-MONTH PERIOD MEASURED FROM THE DATE OF SUCH “SEPARATION FROM
SERVICE” OF EXECUTIVE, AND (II) THE DATE OF EXECUTIVE’S DEATH TO THE EXTENT
REQUIRED UNDER CODE SECTION 409A.  UPON THE EXPIRATION OF THE FOREGOING DELAY
PERIOD, ALL PAYMENTS AND BENEFITS DELAYED PURSUANT TO THIS SECTION (WHETHER THEY
WOULD HAVE OTHERWISE BEEN PAYABLE IN A SINGLE SUM OR IN INSTALLMENTS IN THE
ABSENCE OF SUCH DELAY) SHALL BE PAID OR REIMBURSED TO EXECUTIVE IN A LUMP SUM,
AND ALL REMAINING PAYMENTS AND BENEFITS DUE UNDER THIS AGREEMENT SHALL BE PAID
OR PROVIDED IN ACCORDANCE WITH THE NORMAL PAYMENT DATES SPECIFIED FOR THEM
HEREIN.  FOR PURPOSES OF CODE SECTION 409A, EXECUTIVE’S RIGHT TO RECEIVE
INSTALLMENT PAYMENTS PURSUANT TO THIS AGREEMENT SHALL BE TREATED AS A RIGHT TO
RECEIVE A SERIES OF SEPARATE AND DISTINCT PAYMENTS.


 


(I)                                     NO PAYMENTS, BENEFITS AND ENTITLEMENTS
RECEIVED BY EXECUTIVE HEREUNDER WILL BE SUBJECT TO ANY “GROSS-UP” PAYMENT OR
ADJUSTMENT WITH RESPECT TO ANY EXCISE TAX, OR ANY OTHER FEDERAL AND STATE INCOME
OR OTHER TAXES THAT MAY BE PAYABLE BY EXECUTIVE.


 


5.                                       CONFIDENTIAL INFORMATION.


 


(A)                                  OBLIGATION TO MAINTAIN CONFIDENTIALITY. 
EXECUTIVE ACKNOWLEDGES THAT THE CONTINUED SUCCESS OF THE COMPANY AND ITS
SUBSIDIARIES, DEPENDS UPON THE USE AND PROTECTION OF A LARGE BODY OF
CONFIDENTIAL AND PROPRIETARY INFORMATION.  ALL OF SUCH CONFIDENTIAL AND
PROPRIETARY INFORMATION NOW EXISTING OR TO BE DEVELOPED IN THE FUTURE WILL BE
REFERRED TO IN THIS AGREEMENT AS “CONFIDENTIAL INFORMATION.”  CONFIDENTIAL
INFORMATION WILL BE INTERPRETED AS BROADLY AS POSSIBLE TO INCLUDE ALL
INFORMATION OF ANY SORT (WHETHER MERELY REMEMBERED OR EMBODIED IN A TANGIBLE OR
INTANGIBLE FORM) THAT IS (I) RELATED TO THE COMPANY’S OR ITS SUBSIDIARIES’
CURRENT OR POTENTIAL BUSINESS AND (II) IS NOT GENERALLY OR PUBLICLY KNOWN. 
CONFIDENTIAL INFORMATION INCLUDES, WITHOUT SPECIFIC LIMITATION, THE INFORMATION,
OBSERVATIONS AND DATA OBTAINED BY HIM DURING THE COURSE OF HIS PERFORMANCE UNDER
THIS AGREEMENT CONCERNING THE BUSINESS AND AFFAIRS OF THE COMPANY AND ITS
SUBSIDIARIES, INFORMATION CONCERNING ACQUISITION OPPORTUNITIES IN OR REASONABLY
RELATED TO THE COMPANY’S OR ITS SUBSIDIARIES’ BUSINESS OR INDUSTRY OF WHICH
EXECUTIVE BECOMES AWARE DURING THE EMPLOYMENT PERIOD, THE PERSONS OR ENTITIES
THAT ARE CURRENT, FORMER OR PROSPECTIVE SUPPLIERS OR CUSTOMERS OF ANY ONE OR
MORE OF THEM DURING EXECUTIVE’S COURSE OF PERFORMANCE UNDER THIS AGREEMENT, AS
WELL AS DEVELOPMENT, TRANSITION AND TRANSFORMATION PLANS, METHODOLOGIES AND
METHODS OF DOING BUSINESS, STRATEGIC, MARKETING AND EXPANSION PLANS, INCLUDING
PLANS REGARDING PLANNED AND POTENTIAL SALES, FINANCIAL AND BUSINESS PLANS,
EMPLOYEE LISTS AND TELEPHONE NUMBERS, LOCATIONS OF SALES REPRESENTATIVES, NEW
AND EXISTING PROGRAMS AND SERVICES, PRICES AND TERMS, CUSTOMER SERVICE,
INTEGRATION PROCESSES, REQUIREMENTS AND COSTS OF PROVIDING SERVICE, SUPPORT AND
EQUIPMENT.  THEREFORE, EXECUTIVE AGREES THAT HE SHALL NOT DISCLOSE TO ANY
UNAUTHORIZED PERSON OR

 

7

--------------------------------------------------------------------------------


 


USE FOR HIS OWN ACCOUNT ANY OF SUCH CONFIDENTIAL INFORMATION WITHOUT BOTH
BOARD’S PRIOR WRITTEN CONSENT, UNLESS AND TO THE EXTENT THAT ANY CONFIDENTIAL
INFORMATION (I) BECOMES GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC
OTHER THAN AS A RESULT OF EXECUTIVE’S ACTS OR OMISSIONS TO ACT OR (II) IS
REQUIRED TO BE DISCLOSED PURSUANT TO ANY APPLICABLE LAW OR COURT ORDER (PROVIDED
THAT EXECUTIVE PROVIDES THE COMPANY WITH PRIOR NOTICE OF THE CONTEMPLATED
DISCLOSURE AND COOPERATES WITH THE COMPANY AT ITS EXPENSE IN SEEKING A
PROTECTIVE ORDER OR OTHER APPROPRIATE PROTECTION OF SUCH INFORMATION). 
EXECUTIVE AGREES TO DELIVER TO THE COMPANY AT THE END OF THE EMPLOYMENT PERIOD,
OR AT ANY OTHER TIME THE COMPANY MAY REQUEST IN WRITING, ALL MEMORANDA, NOTES,
PLANS, RECORDS, REPORTS AND OTHER DOCUMENTS (AND COPIES THEREOF) RELATING TO THE
BUSINESS OF THE COMPANY OR ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, ALL
CONFIDENTIAL INFORMATION) THAT HE MAY THEN POSSESS OR HAVE UNDER HIS CONTROL.


 


(B)                                 OWNERSHIP OF INTELLECTUAL PROPERTY. 
EXECUTIVE AGREES TO MAKE PROMPT AND FULL DISCLOSURE TO THE COMPANY OR ITS
SUBSIDIARIES, AS THE CASE MAY BE, ALL IDEAS, DISCOVERIES, TRADE SECRETS,
INVENTIONS, INNOVATIONS, IMPROVEMENTS, DEVELOPMENTS, METHODS OF DOING BUSINESS,
PROCESSES, PROGRAMS, DESIGNS, ANALYSES, DRAWINGS, REPORTS, DATA, SOFTWARE,
FIRMWARE, LOGOS AND ALL SIMILAR OR RELATED INFORMATION  (WHETHER OR NOT
PATENTABLE AND WHETHER OR NOT REDUCED TO PRACTICE) THAT RELATE TO THE COMPANY’S
OR ITS SUBSIDIARIES’ ACTUAL OR ANTICIPATED BUSINESS, RESEARCH AND DEVELOPMENT,
OR EXISTING OR FUTURE PRODUCTS OR SERVICES AND THAT ARE CONCEIVED, DEVELOPED,
ACQUIRED, CONTRIBUTED TO, MADE, OR REDUCED TO PRACTICE BY EXECUTIVE (EITHER
SOLELY OR JOINTLY WITH OTHERS) WHILE EMPLOYED BY THE COMPANY OR ITS SUBSIDIARIES
AND FOR A PERIOD OF ONE (1) YEAR THEREAFTER (COLLECTIVELY, “WORK PRODUCT”).  ANY
COPYRIGHTABLE WORK FALLING WITHIN THE DEFINITION OF WORK PRODUCT SHALL BE DEEMED
A “WORK MADE FOR HIRE” UNDER THE COPYRIGHT LAWS OF THE UNITED STATES, AND
OWNERSHIP OF ALL RIGHTS THEREIN SHALL VEST IN THE COMPANY OR ITS SUBSIDIARIES. 
TO THE EXTENT THAT ANY WORK PRODUCT IS NOT DEEMED TO BE A “WORK MADE FOR HIRE,”
EXECUTIVE HEREBY ASSIGNS AND AGREES TO ASSIGN TO THE COMPANY OR SUCH
SUBSIDIARIES ALL RIGHT, TITLE AND INTEREST, INCLUDING WITHOUT LIMITATION, THE
INTELLECTUAL PROPERTY RIGHTS THAT EXECUTIVE MAY HAVE IN AND TO SUCH WORK
PRODUCT.  EXECUTIVE SHALL PROMPTLY PERFORM ALL ACTIONS REASONABLY REQUESTED BY
THE BOARD (WHETHER DURING OR AFTER THE EMPLOYMENT PERIOD) TO ESTABLISH AND
CONFIRM THE COMPANY’S OR SUCH SUBSIDIARIES’ OWNERSHIP (INCLUDING, WITHOUT
LIMITATION, PROVIDING TESTIMONY AND EXECUTING ASSIGNMENTS, CONSENTS, POWERS OF
ATTORNEY, AND OTHER INSTRUMENTS).


 


(C)                                  THIRD PARTY INFORMATION. EXECUTIVE
UNDERSTANDS THAT THE COMPANY AND ITS SUBSIDIARIES WILL RECEIVE FROM THIRD
PARTIES CONFIDENTIAL OR PROPRIETARY INFORMATION (“THIRD PARTY INFORMATION”)
SUBJECT TO A DUTY ON THE COMPANY’S AND ITS SUBSIDIARIES’ PART TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AND TO USE IT ONLY FOR CERTAIN LIMITED
PURPOSES.  DURING THE EMPLOYMENT PERIOD AND THEREAFTER, AND WITHOUT IN ANY WAY
LIMITING THE PROVISIONS OF SECTION 5(A) ABOVE, EXECUTIVE WILL HOLD THIRD PARTY
INFORMATION IN THE STRICTEST CONFIDENCE AND WILL NOT DISCLOSE TO ANYONE (OTHER
THAN PERSONNEL OF THE COMPANY OR ITS SUBSIDIARIES WHO NEED TO KNOW SUCH
INFORMATION IN CONNECTION WITH THEIR WORK FOR THE COMPANY OR SUCH SUBSIDIARIES)
OR USE, EXCEPT IN CONNECTION WITH HIS WORK FOR THE COMPANY OR ITS SUBSIDIARIES,
THIRD PARTY INFORMATION UNLESS EXPRESSLY AUTHORIZED BY A MEMBER OF THE BOARD IN
WRITING.


 


6.                                       NON-COMPETE, NON-SOLICITATION.


 


(A)                                  IN FURTHER CONSIDERATION OF THE
COMPENSATION TO BE PAID TO EXECUTIVE HEREUNDER, EXECUTIVE ACKNOWLEDGES THAT
DURING THE COURSE OF HIS EMPLOYMENT WITH THE COMPANY

 

8

--------------------------------------------------------------------------------


 


AND ITS SUBSIDIARIES HE HAS BECOME FAMILIAR WITH THE COMPANY’S TRADE SECRETS AND
WITH OTHER CONFIDENTIAL INFORMATION CONCERNING THE COMPANY AND ITS PREDECESSORS
AND ITS SUBSIDIARIES AND THAT HIS SERVICES ARE OF SPECIAL, UNIQUE AND
EXTRAORDINARY VALUE TO THE COMPANY AND ITS SUBSIDIARIES, AND THEREFORE,
EXECUTIVE AGREES THAT DURING THE EMPLOYMENT PERIOD AND ENDING ON THE END OF THE
NON-COMPETE PERIOD, HE SHALL NOT DIRECTLY OR INDIRECTLY OWN ANY INTEREST IN,
MANAGE, CONTROL, PARTICIPATE IN, CONSULT WITH, RENDER SERVICES FOR, BE EMPLOYED
BY, OR IN ANY MANNER ASSOCIATE WITH OR ENGAGE IN ANY BUSINESS COMPETING WITH THE
BUSINESSES OF THE COMPANY OR ITS SUBSIDIARIES, AS SUCH BUSINESSES EXIST OR ARE
IN PROCESS DURING THE EMPLOYMENT PERIOD AND ON THE DATE OF THE TERMINATION OR
EXPIRATION OF THE EMPLOYMENT PERIOD, WITHIN ANY GEOGRAPHICAL AREA IN WHICH THE
COMPANY OR ITS SUBSIDIARIES ENGAGE OR PLAN TO ENGAGE IN SUCH BUSINESSES. 
NOTHING HEREIN SHALL PROHIBIT EXECUTIVE FROM BEING A PASSIVE OWNER OF NOT MORE
THAN 5% OF THE OUTSTANDING STOCK OF ANY CLASS OF A CORPORATION WHICH IS PUBLICLY
TRADED, SO LONG AS EXECUTIVE HAS NO ACTIVE PARTICIPATION IN THE BUSINESS OF SUCH
CORPORATION.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “NON-COMPETE PERIOD”
SHALL MEAN (I) IN THE EVENT EXECUTIVE’S EMPLOYMENT IS TERMINATED BY EXECUTIVE
OTHER THAN A RESIGNATION BY EXECUTIVE FOR GOOD REASON, OR BY THE COMPANY FOR
CAUSE, THE LATER TO OCCUR OF (X) ONE YEAR FOLLOWING THE TERMINATION OF
EMPLOYMENT HEREUNDER AND (Y) JUNE 30, 2015, AND (II) IN THE EVENT EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY EXECUTIVE BY A RESIGNATION FOR GOOD REASON OR BY THE
COMPANY OTHER THAN A TERMINATION FOR CAUSE, A PERIOD OF TIME BEGINNING ON THE
DATE OF THE TERMINATION AND ENDING ON THE DATE THE COMPANY IS NO LONGER
OBLIGATED TO PAY EXECUTIVE ANY SEVERANCE PAYMENTS HEREUNDER.  IN CONSIDERATION
OF THE AGREEMENT IN THIS SECTION 6(A), IF EXECUTIVE IS EMPLOYED BY THE COMPANY
AS CHIEF EXECUTIVE OFFICER ON JUNE 30, 2015, AND HAS BEEN SO CONTINUOUSLY
EMPLOYED FROM THE DATE HEREOF THROUGH JUNE 30, 2015, EXECUTIVE SHALL BE ENTITLED
TO RECEIVE ONE YEAR OF HIS BASE SALARY IN EFFECT AT THE TIME OF HIS TERMINATION
PLUS AN AMOUNT EQUAL TO ONE YEAR OF  ANNUAL SHORT TERM INCENTIVE BONUS (KAIP)
WHICH SHALL BE DETERMINED BASED ON THE TARGET BONUS FOR EXECUTIVE’S LAST YEAR OF
EMPLOYMENT, PAYABLE MONTHLY IN ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL
PRACTICES AS IN EFFECT ON THE DATE OF TERMINATION.


 


(B)                                 DURING THE NON-COMPETE PERIOD, EXECUTIVE
SHALL NOT DIRECTLY OR INDIRECTLY THROUGH ANOTHER PERSON OR ENTITY (I) INDUCE OR
ATTEMPT TO INDUCE ANY EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY TO LEAVE THE
EMPLOY OF THE COMPANY OR SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE
RELATIONSHIP BETWEEN THE COMPANY OR ANY SUBSIDIARY AND ANY EMPLOYEE THEREOF,
(II) HIRE ANY PERSON WHO WAS AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY AT ANY
TIME DURING THE EMPLOYMENT PERIOD OR (III) INDUCE OR ATTEMPT TO INDUCE ANY
CUSTOMER, SUPPLIER, LICENSEE, LICENSOR, FRANCHISEE OR OTHER BUSINESS RELATION OF
THE COMPANY OR ANY SUBSIDIARY TO CEASE DOING BUSINESS WITH THE COMPANY OR SUCH
SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN ANY SUCH
CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION AND THE COMPANY OR ANY
SUBSIDIARY (INCLUDING, WITHOUT LIMITATION, MAKING ANY NEGATIVE OR DISPARAGING
STATEMENTS OR COMMUNICATIONS REGARDING THE COMPANY OR ITS SUBSIDIARIES).


 


(C)                                  IF, AT THE TIME OF ENFORCEMENT OF THIS
PARAGRAPH 6, A COURT SHALL HOLD THAT THE DURATION, SCOPE OR AREA RESTRICTIONS
STATED HEREIN ARE UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES
AGREE THAT THE MAXIMUM DURATION, SCOPE OR AREA REASONABLE UNDER SUCH
CIRCUMSTANCES SHALL BE SUBSTITUTED FOR THE STATED DURATION, SCOPE OR AREA AND
THAT THE COURT SHALL BE ALLOWED TO REVISE THE RESTRICTIONS CONTAINED HEREIN TO
COVER THE MAXIMUM PERIOD, SCOPE AND AREA PERMITTED BY LAW.  EXECUTIVE
ACKNOWLEDGES THAT THE RESTRICTIONS CONTAINED IN THIS PARAGRAPH 6 ARE REASONABLE
AND THAT HE HAS REVIEWED THE PROVISIONS OF THIS AGREEMENT WITH HIS LEGAL
COUNSEL.

 

9

--------------------------------------------------------------------------------



 


(D)                                 IN THE EVENT OF THE BREACH OR A THREATENED
BREACH BY EXECUTIVE OF ANY OF THE PROVISIONS OF THIS PARAGRAPH 6, THE COMPANY
WOULD SUFFER IRREPARABLE HARM, AND IN ADDITION AND SUPPLEMENTARY TO OTHER RIGHTS
AND REMEDIES EXISTING IN ITS FAVOR, THE COMPANY SHALL BE ENTITLED TO SPECIFIC
PERFORMANCE AND/OR INJUNCTIVE OR OTHER EQUITABLE RELIEF FROM A COURT OF
COMPETENT JURISDICTION IN ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF THE
PROVISIONS HEREOF (WITHOUT POSTING A BOND OR OTHER SECURITY).  IN ADDITION, IN
THE EVENT OF AN ALLEGED BREACH OR VIOLATION BY EXECUTIVE OF THIS PARAGRAPH 6,
THE NON-COMPETE PERIOD SHALL BE TOLLED UNTIL SUCH BREACH OR VIOLATION HAS BEEN
DULY CURED.  IN THE EVENT OF A VIOLATION BY EXECUTIVE OF PARAGRAPH 5 OR
PARAGRAPH 6 HEREOF, ANY SEVERANCE BEING PAID TO EXECUTIVE PURSUANT TO THIS
AGREEMENT OR OTHERWISE SHALL IMMEDIATELY CEASE, ANY SEVERANCE PREVIOUSLY PAID TO
EXECUTIVE SHALL BE IMMEDIATELY REPAID TO THE COMPANY, EXECUTIVE SHALL NOT BE
ENTITLED TO ANY PAYMENTS UNDER THE SPECIAL LTIP AND ANY AMOUNTS PREVIOUSLY PAID
TO EXECUTIVE UNDER THE SPECIAL LTIP SHALL BE IMMEDIATELY REPAID TO THE COMPANY. 
EXECUTIVE ACKNOWLEDGES THAT THE RESTRICTIONS CONTAINED IN PARAGRAPH 6 ARE
REASONABLE AND THAT HE HAS REVIEWED THE PROVISIONS OF THIS AGREEMENT WITH HIS
LEGAL COUNSEL.


 


7.                                       EXECUTIVE’S REPRESENTATIONS.  EXECUTIVE
HEREBY REPRESENTS AND WARRANTS TO THE COMPANY THAT (I) THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT BY EXECUTIVE DO NOT AND SHALL NOT CONFLICT
WITH, BREACH, VIOLATE OR CAUSE A DEFAULT UNDER ANY CONTRACT, AGREEMENT,
INSTRUMENT, ORDER, JUDGMENT OR DECREE TO WHICH EXECUTIVE IS A PARTY OR BY WHICH
HE IS BOUND, (II) EXECUTIVE IS NOT A PARTY TO OR BOUND BY ANY EMPLOYMENT
AGREEMENT, NON-COMPETE AGREEMENT OR CONFIDENTIALITY AGREEMENT WITH ANY OTHER
PERSON OR ENTITY AND (III) UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
THE COMPANY, THIS AGREEMENT SHALL BE THE VALID AND BINDING OBLIGATION OF
EXECUTIVE, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.  EXECUTIVE HEREBY
ACKNOWLEDGES AND REPRESENTS THAT HE HAS CONSULTED WITH INDEPENDENT LEGAL COUNSEL
REGARDING HIS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THAT HE FULLY
UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED HEREIN.


 


8.                                       SURVIVAL.  PARAGRAPHS 4 THROUGH 22
SHALL SURVIVE AND CONTINUE IN FULL FORCE IN ACCORDANCE WITH THEIR TERMS
NOTWITHSTANDING THE EXPIRATION OR TERMINATION OF THE EMPLOYMENT PERIOD.


 


9.                                       NOTICES.  ANY NOTICE PROVIDED FOR IN
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE EITHER PERSONALLY DELIVERED,
SENT BY REPUTABLE OVERNIGHT COURIER SERVICE OR MAILED BY FIRST CLASS MAIL,
RETURN RECEIPT REQUESTED, TO THE RECIPIENT AT THE ADDRESS BELOW INDICATED:


 

Notices to Executive:

 

Per-Olof Loof
1091 Hillsboro Mile
Hillsboro, Fl  33062

 

10

--------------------------------------------------------------------------------


 

Notices to the Company:

 

KEMET Corporation
2835 Kemet Way
Simpsonville, SC  29681

 

With a copy to:

 

H. Kurt von Moltke, P.C.
Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL  60654

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 


10.                                 SEVERABILITY.  WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY
APPLICABLE LAW OR RULE IN ANY JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION OF THIS AGREEMENT OR ANY
ACTION IN ANY OTHER JURISDICTION, BUT THIS AGREEMENT SHALL BE REFORMED,
CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID, ILLEGAL OR
UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.


 


11.                                 COMPLETE AGREEMENT.  THIS AGREEMENT AND
THOSE DOCUMENTS EXPRESSLY REFERRED TO HEREIN, INCLUDING THE CIC AGREEMENT AND
CURRENTLY OUTSTANDING STOCK OPTION GRANTS, EMBODY THE COMPLETE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES AND SUPERSEDE AND PREEMPT ANY PRIOR
UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN
OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY. 
EXECUTIVE AND THE COMPANY AGREE THAT NO OTHER AGREEMENTS COVERING THE SUBJECT
MATTER HEREOF EXIST BETWEEN THEM, ALL PRIOR AGREEMENTS, INCLUDING THE JULY 24,
2007 EMPLOYMENT AGREEMENT, BEING TERMINATED OR SUPERSEDED BY THIS AGREEMENT.


 


12.                                 NO STRICT CONSTRUCTION.  THE LANGUAGE USED
IN THIS AGREEMENT SHALL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES
HERETO TO EXPRESS THEIR MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL
BE APPLIED AGAINST ANY PARTY.


 


13.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN SEPARATE COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND
ALL OF WHICH TAKEN TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


 


14.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS
INTENDED TO BIND AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE,
THE COMPANY AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS, EXCEPT THAT
EXECUTIVE MAY NOT ASSIGN HIS RIGHTS OR DELEGATE HIS DUTIES OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


15.                                 CHOICE OF LAW.  ALL ISSUES AND QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT AND THE EXHIBITS AND SCHEDULES HERETO

 

11

--------------------------------------------------------------------------------



 


SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
SOUTH CAROLINA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
RULES OR PROVISIONS (WHETHER OF THE STATE OF SOUTH CAROLINA OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF SOUTH CAROLINA.


 


16.                                 AMENDMENT AND WAIVER.  THE PROVISIONS OF
THIS AGREEMENT MAY BE AMENDED OR WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF
THE COMPANY (AS APPROVED BY THE BOARD) AND EXECUTIVE, AND NO COURSE OF CONDUCT
OR COURSE OF DEALING OR FAILURE OR DELAY BY ANY PARTY HERETO IN ENFORCING OR
EXERCISING ANY OF THE PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, THE COMPANY’S RIGHT TO TERMINATE THE EMPLOYMENT PERIOD FOR CAUSE)
SHALL AFFECT THE VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF THIS AGREEMENT OR
BE DEEMED TO BE AN IMPLIED WAIVER OF ANY PROVISION OF THIS AGREEMENT.


 


17.                                 INSURANCE.  THE COMPANY MAY, AT ITS
DISCRETION, APPLY FOR AND PROCURE IN ITS OWN NAME AND FOR ITS OWN BENEFIT LIFE
AND/OR DISABILITY INSURANCE ON EXECUTIVE IN ANY AMOUNT OR AMOUNTS CONSIDERED
ADVISABLE.  EXECUTIVE AGREES TO COOPERATE IN ANY MEDICAL OR OTHER EXAMINATION,
SUPPLY ANY INFORMATION AND EXECUTE AND DELIVER ANY APPLICATIONS OR OTHER
INSTRUMENTS IN WRITING AS MAY BE REASONABLY NECESSARY TO OBTAIN AND CONSTITUTE
SUCH INSURANCE.  EXECUTIVE HEREBY REPRESENTS THAT HE HAS NO REASON TO BELIEVE
THAT HIS LIFE IS NOT INSURABLE AT RATES NOW PREVAILING FOR HEALTHY MEN OF HIS
AGE.


 


18.                                 INDEMNIFICATION AND REIMBURSEMENT OF
PAYMENTS ON BEHALF OF EXECUTIVE.  THE COMPANY AND ITS RESPECTIVE SUBSIDIARIES
SHALL BE ENTITLED TO DEDUCT OR WITHHOLD FROM ANY AMOUNTS OWING FROM THE COMPANY
OR ANY OF ITS SUBSIDIARIES TO EXECUTIVE ANY FEDERAL, STATE, LOCAL OR FOREIGN
WITHHOLDING TAXES, EXCISE TAX, OR EMPLOYMENT TAXES (“TAXES”) IMPOSED WITH
RESPECT TO EXECUTIVE’S COMPENSATION OR OTHER PAYMENTS FROM THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR EXECUTIVE’S OWNERSHIP INTEREST IN THE COMPANY (INCLUDING,
WITHOUT LIMITATION, WAGES, BONUSES, DIVIDENDS, THE RECEIPT OR EXERCISE OF EQUITY
OPTIONS AND/OR THE RECEIPT OR VESTING OF RESTRICTED EQUITY).  IN THE EVENT THE
COMPANY OR ANY OF ITS SUBSIDIARIES DOES NOT MAKE SUCH DEDUCTIONS OR
WITHHOLDINGS, EXECUTIVE SHALL INDEMNIFY THE COMPANY AND ITS SUBSIDIARIES FOR ANY
AMOUNTS PAID WITH RESPECT TO ANY SUCH TAXES.


 


19.                                 CONSENT TO JURISDICTION.  EACH OF THE
PARTIES IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTH CAROLINA DISTRICT LOCATED IN GREENVILLE,
SOUTH CAROLINA, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF
ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING IN THE DISTRICT COURT FOR THE SOUTH CAROLINA DISTRICT
WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS
PARAGRAPH 19.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE

 

12

--------------------------------------------------------------------------------



 


TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTH CAROLINA DISTRICT LOCATED IN GREENVILLE, SOUTH CAROLINA, AND
HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


20.                                 WAIVER OF JURY TRIAL.  AS A SPECIFICALLY
BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS
AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY
HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING
RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.


 


21.                                 EXECUTIVE’S COOPERATION.  DURING THE
EMPLOYMENT PERIOD AND THEREAFTER, EXECUTIVE SHALL COOPERATE WITH THE COMPANY AND
ITS SUBSIDIARIES IN ANY INTERNAL INVESTIGATION OR ADMINISTRATIVE, REGULATORY OR
JUDICIAL PROCEEDING AS REASONABLY REQUESTED BY THE COMPANY (INCLUDING, WITHOUT
LIMITATION, EXECUTIVE BEING AVAILABLE TO THE COMPANY UPON REASONABLE NOTICE FOR
INTERVIEWS AND FACTUAL INVESTIGATIONS, APPEARING AT THE COMPANY’S REQUEST TO
GIVE TESTIMONY WITHOUT REQUIRING SERVICE OF A SUBPOENA OR OTHER LEGAL PROCESS,
VOLUNTEERING TO THE COMPANY ALL PERTINENT INFORMATION AND TURNING OVER TO THE
COMPANY ALL RELEVANT DOCUMENTS WHICH ARE OR MAY COME INTO EXECUTIVE’S
POSSESSION, ALL AT TIMES AND ON SCHEDULES THAT ARE REASONABLY CONSISTENT WITH
EXECUTIVE’S OTHER PERMITTED ACTIVITIES AND COMMITMENTS). IN THE EVENT THE
COMPANY REQUIRES EXECUTIVE’S COOPERATION IN ACCORDANCE WITH THIS PARAGRAPH, THE
COMPANY SHALL REIMBURSE EXECUTIVE SOLELY FOR REASONABLE TRAVEL EXPENSES
(INCLUDING LODGING AND MEALS, UPON SUBMISSION OF RECEIPTS) IN ACCORDANCE WITH
THE COMPANY’S EXPENSE REIMBURSEMENT POLICY AS IN EFFECT FROM TIME TO TIME.


 


22.                                 ARBITRATION.  EXCEPT WITH RESPECT TO
DISPUTES OR CLAIMS UNDER PARAGRAPHS 5 AND 6 HEREOF (WHICH MAY BE PURSUED IN ANY
COURT OF COMPETENT JURISDICTION AS SPECIFIED BELOW AND WITH RESPECT TO WHICH
EACH PARTY SHALL BEAR THE COST OF ITS OWN ATTORNEY’S FEES AND EXPENSES EXCEPT AS
OTHERWISE REQUIRED BY APPLICABLE LAW), EACH PARTY HERETO AGREES THAT THE
ARBITRATION PROCEDURE SET FORTH IN EXHIBIT B HERETO SHALL BE THE SOLE AND
EXCLUSIVE METHOD FOR RESOLVING ANY CLAIM OR DISPUTE (“CLAIM”) ARISING OUT OF OR
RELATING TO THE RIGHTS AND OBLIGATIONS ACKNOWLEDGED AND AGREED TO IN THIS
AGREEMENT AND THE EMPLOYMENT OF EXECUTIVE BY THE COMPANY AND ITS SUBSIDIARIES
(INCLUDING, WITHOUT LIMITATION, DISPUTES AND CLAIMS REGARDING EMPLOYMENT
DISCRIMINATION, SEXUAL HARASSMENT, TERMINATION AND DISCHARGE), WHETHER SUCH
CLAIM AROSE OR THE FACTS ON WHICH SUCH CLAIM IS BASED OCCURRED PRIOR TO OR AFTER
THE EXECUTION AND DELIVERY OF ADOPTION OF THIS AGREEMENT.  THE PARTIES AGREE
THAT THE RESULT OF ANY ARBITRATION HEREUNDER SHALL BE FINAL, CONCLUSIVE AND
BINDING ON ALL OF THE PARTIES.  NOTHING IN THIS PARAGRAPH SHALL PROHIBIT A PARTY
HERETO FROM INSTITUTING LITIGATION TO ENFORCE ANY FINAL DETERMINATION (AS
DEFINED IN EXHIBIT B HERETO).  EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO
THE JURISDICTION OF ANY UNITED STATES DISTRICT COURT OR SOUTH CAROLINA STATE
COURT OF COMPETENT JURISDICTION SITTING IN GREENVILLE COUNTY, SOUTH CAROLINA,
AND AGREES THAT SUCH COURT SHALL BE THE EXCLUSIVE FORUM WITH RESPECT TO DISPUTES
AND CLAIMS UNDER PARAGRAPHS 5 AND 6 AND FOR THE ENFORCEMENT OF ANY FINAL
DETERMINATION.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY
REGISTERED MAIL

 

13

--------------------------------------------------------------------------------



 


OR PERSONAL SERVICE AND WAIVES ANY OBJECTION ON THE GROUNDS OF PERSONAL
JURISDICTION, VENUE OR INCONVENIENCE OF THE FORUM.  EACH PARTY HERETO FURTHER
AGREES THAT EACH OTHER PARTY HERETO MAY INITIATE LITIGATION IN ANY COURT OF
COMPETENT JURISDICTION TO EXECUTE ANY JUDICIAL JUDGMENT ENFORCING A FINAL
DETERMINATION.


 

*    *    *    *    *

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

KEMET Corporation

 

 

 

 

By:

/s/ FRANK G. BRANDENBERG

 

 

 

 

Its:

Chairman, Board of Directors

 

 

 

 

 

 

 

/s/ PER-OLOF LOOF

 

Per-Olof Loof

 

--------------------------------------------------------------------------------


 

Exhibit A

 

GENERAL RELEASE

 

I, Per-Olof Loof, in  consideration of and subject to the performance by KEMET
Corporation, a Delaware corporation (together with its subsidiaries, the
“Company”), of its obligations under the Employment Agreement, dated as
of              ,              (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its affiliates and all present
and former directors, officers, agents, representatives, employees, successors
and assigns of the Company and its affiliates and the Company’s direct or
indirect owners (collectively, the “Released Parties”) to the extent provided
below.

 

1.                                       I understand that any payments or
benefits paid or granted to me under paragraph 4(b) of the Agreement represent,
in part, consideration for signing this General Release and are not salary,
wages or benefits to which I was already entitled. I understand and agree that I
will not receive the payments and benefits specified in paragraph 4(b) of the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter or breach this General
Release.  Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates.  I also acknowledge
and represent that I have received all payments and benefits that I am entitled
to receive (as of the date hereof) by virtue of any employment by the Company.

 

2.                                       Except as provided in paragraph 4 below
and except as may be expressly provided in  the CIC Agreement, the Retention
Agreement, and  the provisions of my Employment Agreement which expressly
survive the termination of my employment with the Company, I knowingly and
voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date this General Release becomes effective
and enforceable) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which I, my spouse, or any of my heirs,
executors, administrators or assigns, may have, which arise out of or are
connected with my employment with, or my separation or termination from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts;
the South Carolina Human Rights Act or under any other federal, state or local
civil or human rights law, or under any other local, state, or federal law,
regulation or ordinance; or under any public policy, contract

 

A-1

--------------------------------------------------------------------------------


 

or tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

 

3.                                       I represent that I have made no
assignment or transfer of any right, claim, demand, cause of action, or other
matter covered by paragraph 2 above.

 

4.                                       I agree that this General Release does
not waive or release any rights or claims that I may have under the Age
Discrimination in Employment Act of 1967 which arise after the date I execute
this General Release. I acknowledge and agree that my separation from employment
with the Company in compliance with the terms of the Agreement shall not serve
as the basis for any claim or action (including, without limitation, any claim
under the Age Discrimination in Employment Act of 1967).

 

5.                                       In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied. I expressly consent that this
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims. I further agree that I am not aware of any
pending charge or complaint of the type described in paragraph 2 as of the
execution of this General Release.

 

6.                                       I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.

 

7.                                       I agree that I will forfeit all amounts
payable by the Company pursuant to the Agreement if I challenge the validity of
this General Release. I also agree that if I violate this General Release by
suing the Company or the other Released Parties, I will pay all costs and
expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees, and return all payments received by me
pursuant to the Agreement.

 

8.                                       I agree that this General Release is
confidential and agree not to disclose any information regarding the terms of
this General Release, except to my immediate family and any tax, legal or other
counsel I have consulted regarding the meaning or effect hereof or as

 

A-2

--------------------------------------------------------------------------------


 

required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

 

9.                                       Any non-disclosure provision in this
General Release does not prohibit or restrict me (or my attorney) from
responding to any inquiry about this General Release or its underlying facts and
circumstances by the Securities and Exchange Commission (SEC), the Financial
Industry Regulatory Authority (FINRA), any other self-regulatory organization or
governmental entity.

 

10.                                 I agree to reasonably cooperate with the
Company in any internal investigation or administrative, regulatory, or judicial
proceeding. I understand and agree that my cooperation may include, but not be
limited to, making myself available to the Company upon reasonable notice for
interviews and factual investigations; appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process;
volunteering to the Company pertinent information; and turning over to the
Company all relevant documents which are or may come into my possession all at
times and on schedules that are reasonably consistent with my other permitted
activities and commitments. I understand that in the event the Company asks for
my cooperation in accordance with this provision, the Company will reimburse me
solely for reasonable travel expenses, including lodging and meals, upon my
submission of receipts.

 

11.                                 I agree not to disparage the Company, its
past and present investors, officers, directors or employees or its affiliates
and to keep all confidential and proprietary information about the past or
present business affairs of the Company and its affiliates confidential unless a
prior written release from the Company is obtained.  I further agree that as of
the date hereof, I have returned to the Company any and all property, tangible
or intangible, relating to its business, which I possessed or had control over
at any time (including, but not limited to, company-provided credit cards,
building or office access cards, keys, computer equipment, manuals, files,
documents, records, software, customer data base and other data) and that I
shall not retain any copies, compilations, extracts, excerpts, summaries or
other notes of any such manuals, files, documents, records, software, customer
data base or other data.

 

12.                                 Notwithstanding anything in this General
Release to the contrary, this General Release shall not relinquish, diminish, or
in any way affect any rights or claims arising out of any breach by the Company
or by any Released Party of the Agreement after the date hereof.

 

13.                                 Whenever possible, each provision of this
General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

A-3

--------------------------------------------------------------------------------


 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(a)                                  I HAVE READ IT CAREFULLY;

 

(b)                                 I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT
I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;

 

(c)                                  I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

(d)                                 I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

(e)                                  I HAVE HAD AT LEAST [21/45] DAYS FROM THE
DATE OF MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON
                         TO CONSIDER IT AND THE CHANGES MADE SINCE THE
                         VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT
RESTART THE REQUIRED 21-DAY PERIOD;

 

(f)                                    THE CHANGES TO THE AGREEMENT SINCE
                         EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST;

 

(g)                                 I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER
THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

(h)                                 I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY
AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH
RESPECT TO IT; AND

 

(i)                                     I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

 

DATE:

 

 

 

 

 

Per-Olof Loof

 

A-4

--------------------------------------------------------------------------------


 

Exhibit B

 

ARBITRATION PROCEDURE

 


1.             NOTICE OF CLAIM.  A PARTY ASSERTING A CLAIM (THE “CLAIMANT”)
SHALL DELIVER WRITTEN NOTICE TO EACH PARTY AGAINST WHOM THE CLAIM IS ASSERTED
(COLLECTIVELY, THE “OPPOSING PARTY”), WITH A COPY TO THE PERSONS REQUIRED TO
RECEIVE COPIES OF NOTICES UNDER THE AGREEMENT (THE “ADDITIONAL NOTICE PARTIES”),
SPECIFYING THE NATURE OF THE CLAIM AND REQUESTING A MEETING TO RESOLVE SAME. 
THE ADDITIONAL NOTICE PARTIES SHALL BE GIVEN REASONABLE NOTICE OF AND INVITED
AND PERMITTED TO ATTEND ANY SUCH MEETING.  IF NO RESOLUTION IS REACHED WITHIN 10
BUSINESS DAYS AFTER DELIVERY OF SUCH NOTICE, THE CLAIMANT OR THE OPPOSING PARTY
MAY, WITHIN 45 DAYS AFTER GIVING SUCH NOTICE, INVOKE THE ARBITRATION PROCEDURE
PROVIDED HEREIN BY DELIVERING TO EACH OPPOSING PARTY AND THE ADDITIONAL NOTICE
PARTIES A NOTICE OF ARBITRATION WHICH SHALL SPECIFY THE CLAIM AS TO WHICH
ARBITRATION IS SOUGHT, THE NATURE OF THE CLAIM, THE BASIS FOR THE CLAIM AND THE
NATURE AND AMOUNT OF ANY DAMAGES OR OTHER COMPENSATION OR RELIEF SOUGHT (A
“NOTICE OF ARBITRATION”).  EACH PARTY AGREES THAT NO PUNITIVE DAMAGES MAY BE
SOUGHT OR RECOVERED IN ANY ARBITRATION, JUDICIAL PROCEEDING OR OTHERWISE. 
FAILURE TO FILE A NOTICE OF ARBITRATION WITHIN 45 DAYS SHALL CONSTITUTE A WAIVER
OF ANY RIGHT TO RELIEF FOR THE MATTERS ASSERTED IN THE NOTICE OF CLAIM.  ANY
CLAIM SHALL BE FOREVER BARRED, AND NO RELIEF MAY BE SOUGHT THEREFOR, IF WRITTEN
NOTICE OF SUCH CLAIM IS NOT MADE AS PROVIDED ABOVE WITHIN ONE YEAR OF THE DATE
SUCH CLAIM ACCRUES.


 


2.             SELECTION OF ARBITRATOR.  WITHIN 20 BUSINESS DAYS AFTER RECEIPT
OF THE NOTICE OF ARBITRATION, THE EXECUTIVE AND THE BOARD SHALL MEET AND ATTEMPT
TO AGREE ON AN ARBITRATOR TO HEAR AND DECIDE THE CLAIM.  IF THE EXECUTIVE AND
THE BOARD CANNOT AGREE ON AN ARBITRATOR WITHIN TEN BUSINESS DAYS, THEN THEY
SHALL REQUEST THE AMERICAN ARBITRATION ASSOCIATION (THE “AAA”) IN CHARLESTON,
SOUTH CAROLINA TO APPOINT AN ARBITRATOR EXPERIENCED IN THE AREA OF DISPUTE WHO
DOES NOT HAVE AN ONGOING BUSINESS RELATIONSHIP WITH ANY OF THE PARTIES TO THE
DISPUTE.  IF THE ARBITRATOR SELECTED INFORMS THE PARTIES HE CANNOT HEAR AND
RESOLVE THE CLAIM WITHIN THE TIME-FRAME SPECIFIED BELOW, THE EXECUTIVE AND THE
BOARD SHALL REQUEST THE APPOINTMENT OF ANOTHER ARBITRATOR BY THE AAA SUBJECT TO
THE SAME REQUIREMENTS.


 


3.             ARBITRATION PROCEDURE.  THE FOLLOWING PROCEDURES SHALL GOVERN THE
CONDUCT OF ANY ARBITRATION UNDER THIS SECTION.  ALL PROCEDURAL MATTERS RELATING
TO THE CONDUCT OF THE ARBITRATION OTHER THAN THOSE SPECIFIED BELOW SHALL BE
DISCUSSED AMONG COUNSEL FOR THE PARTIES AND THE ARBITRATOR.  SUBJECT TO ANY
AGREEMENT OF THE PARTIES, THE ARBITRATOR SHALL DETERMINE ALL PROCEDURAL MATTERS
NOT SPECIFIED HEREIN.


 


(A)           WITHIN 30 DAYS AFTER THE DELIVERY OF A NOTICE OF ARBITRATION, EACH
PARTY SHALL AFFORD THE OTHER, OR ITS COUNSEL, WITH REASONABLE ACCESS TO
DOCUMENTS RELATING DIRECTLY TO THE ISSUES RAISED IN THE NOTICE OF ARBITRATION. 
ALL DOCUMENTS PRODUCED AND ALL COPIES THEREOF SHALL BE MAINTAINED AS STRICTLY
CONFIDENTIAL, SHALL BE USED FOR NO PURPOSE OTHER THAN THE ARBITRATION HEREUNDER,
AND SHALL BE RETURNED TO THE PRODUCING PARTY UPON COMPLETION OF THE
ARBITRATION.  THERE SHALL BE NO OTHER DISCOVERY EXCEPT THAT, IF A REASONABLE
NEED IS SHOWN, LIMITED DEPOSITIONS MAY BE ALLOWED IN THE DISCRETION OF THE
ARBITRATOR, IT BEING THE EXPRESSED INTENTION AND AGREEMENT OF EACH PARTY TO HAVE
THE ARBITRATION PROCEEDINGS CONDUCTED AND RESOLVED AS EXPEDITIOUSLY,
ECONOMICALLY AND FAIRLY AS REASONABLY PRACTICABLE, AND WITH THE MAXIMUM DEGREE
OF CONFIDENTIALITY.

 

B-1

--------------------------------------------------------------------------------


 


(B)           ALL WRITTEN COMMUNICATIONS REGARDING THE PROCEEDING SENT TO THE
ARBITRATOR SHALL BE SENT SIMULTANEOUSLY TO EACH PARTY OR ITS COUNSEL, WITH A
COPY TO THE ADDITIONAL NOTICE PARTIES.  ORAL COMMUNICATIONS BETWEEN ANY OF THE
PARTIES OR THEIR COUNSEL AND THE ARBITRATOR SHALL BE CONDUCTED ONLY WHEN ALL
PARTIES OR THEIR COUNSEL ARE PRESENT AND PARTICIPATING IN THE CONVERSATION.


 


(C)           WITHIN 20 DAYS AFTER SELECTION OF THE ARBITRATOR, THE CLAIMANT
SHALL SUBMIT TO THE ARBITRATOR A COPY OF THE NOTICE OF ARBITRATION, ALONG WITH A
SUPPORTING MEMORANDUM AND ANY EXHIBITS OR OTHER DOCUMENTS SUPPORTING THE CLAIM.


 


(D)           WITHIN 20 DAYS AFTER RECEIPT OF THE CLAIMANT’S SUBMISSION, THE
OPPOSING PARTY SHALL SUBMIT TO THE ARBITRATOR A MEMORANDUM SUPPORTING ITS
POSITION AND ANY EXHIBITS OR OTHER SUPPORTING DOCUMENTS.  IF THE OPPOSING PARTY
FAILS TO RESPOND TO ANY OF THE ISSUES RAISED BY THE CLAIMANT WITHIN 20 DAYS OF
RECEIPT OF THE CLAIMANT’S SUBMISSION, THEN THE ARBITRATOR MAY FIND FOR THE
CLAIMANT ON ANY SUCH ISSUE AND BAR ANY SUBSEQUENT CONSIDERATION OF THE MATTER.


 


(E)           WITHIN 20 DAYS AFTER RECEIPT OF THE OPPOSING PARTY’S RESPONSE, THE
CLAIMANT MAY SUBMIT TO THE ARBITRATOR A REPLY TO THE OPPOSING PARTY’S RESPONSE,
OR NOTIFICATION THAT NO REPLY IS FORTHCOMING.


 


(F)            WITHIN 10 DAYS AFTER THE LAST SUBMISSION AS PROVIDED ABOVE, THE
ARBITRATOR SHALL NOTIFY THE PARTIES AND THE ADDITIONAL NOTICE PARTIES OF THE
DATE OF THE HEARING ON THE ISSUES RAISED BY THE CLAIM.  SCHEDULING OF THE
HEARING SHALL BE WITHIN THE SOLE DISCRETION OF THE ARBITRATOR, BUT IN NO EVENT
MORE THAN 30 DAYS AFTER THE LAST SUBMISSION BY THE PARTIES, AND SHALL TAKE PLACE
WITHIN 50 MILES OF THE CORPORATE HEADQUARTERS OF THE COMPANY AT A PLACE SELECTED
BY THE ARBITRATOR OR SUCH OTHER PLACE AS IS MUTUALLY AGREED.  BOTH PARTIES SHALL
BE GRANTED SUBSTANTIALLY EQUAL TIME TO PRESENT EVIDENCE AT THE HEARING.  THE
HEARING SHALL NOT EXCEED ONE BUSINESS DAY, EXCEPT FOR GOOD CAUSE SHOWN.


 


(G)           WITHIN 30 DAYS AFTER THE CONCLUSION OF THE HEARING, THE ARBITRATOR
SHALL ISSUE A WRITTEN DECISION TO BE DELIVERED TO BOTH PARTIES AND THE
ADDITIONAL NOTICE PARTIES (THE “FINAL DETERMINATION”).  THE FINAL DETERMINATION
SHALL ADDRESS EACH ISSUE DISPUTED BY THE PARTIES, STATE THE ARBITRATOR’S
FINDINGS AND REASONS THEREFOR, AND STATE THE NATURE AND AMOUNT OF ANY DAMAGES,
COMPENSATION OR OTHER RELIEF AWARDED.


 


(H)           THE AWARD RENDERED BY THE ARBITRATOR SHALL BE FINAL AND
NON-APPEALABLE, EXCEPT AS OTHERWISE PROVIDED UNDER THE FEDERAL ARBITRATION ACT,
AND JUDGMENT MAY BE ENTERED UPON IT IN ACCORDANCE WITH APPLICABLE LAW IN SUCH
COURT AS HAS JURISDICTION THEREOF.


 


4.             COSTS OF ARBITRATION.  AS PART OF THE FINAL DETERMINATION, THE
ARBITRATOR SHALL DETERMINE THE ALLOCATION OF THE COSTS AND EXPENSES OF THE
ARBITRATION, INCLUDING THE ARBITRATOR’S FEE AND BOTH PARTIES’ ATTORNEYS’ FEES
AND EXPENSES, BASED UPON THE EXTENT TO WHICH EACH PARTY PREVAILED IN THE
ARBITRATION.  IN THE EVENT THAT ANY RELIEF WHICH IS AWARDED IS NON-MONETARY,
THEN SUCH COSTS AND EXPENSES SHALL BE ALLOCATED IN ANY MANNER AS MAY BE
DETERMINED BY THE ARBITRATOR(S).


 


5.             SATISFACTION OF AWARD.  IF ANY PARTY FAILS TO PAY THE AMOUNT OF
THE AWARD, IF ANY, ASSESSED AGAINST IT WITHIN 30 DAYS AFTER THE DELIVERY TO SUCH
PARTY OF THE FINAL DETERMINATION,

 

B-2

--------------------------------------------------------------------------------


 


THE UNPAID AMOUNT SHALL BEAR INTEREST FROM THE DATE OF SUCH DELIVERY AT THE
LESSER OF (I) PRIME LENDING RATE ANNOUNCED BY CITIBANK N.A. PLUS THREE HUNDRED
BASIS POINTS AND (II) THE MAXIMUM RATE PERMITTED BY APPLICABLE USURY LAWS.  IN
ADDITION, SUCH PARTY SHALL PROMPTLY REIMBURSE THE OTHER PARTY FOR ANY AND ALL
COSTS OR EXPENSES OF ANY NATURE OR KIND WHATSOEVER (INCLUDING ATTORNEYS’ FEES)
REASONABLY INCURRED IN SEEKING TO COLLECT SUCH AWARD OR TO ENFORCE ANY FINAL
DETERMINATION.


 


6.             CONFIDENTIALITY OF PROCEEDINGS.  THE PARTIES HERETO AGREE THAT
ALL OF THE ARBITRATION PROCEEDINGS PROVIDED FOR HEREIN, INCLUDING ANY NOTICE OF
CLAIM, THE NOTICE OF ARBITRATION, THE SUBMISSIONS OF THE PARTIES, AND THE FINAL
DETERMINATION ISSUED BY THE ARBITRATOR, SHALL BE CONFIDENTIAL AND SHALL NOT BE
DISCLOSED AT ANY TIME TO ANY PERSON OTHER THAN THE PARTIES, THEIR
REPRESENTATIVES, THE ARBITRATOR AND THE ADDITIONAL NOTICE PARTIES; PROVIDED,
HOWEVER, THAT THIS PROVISION SHALL NOT PREVENT THE PARTY PREVAILING IN THE
ARBITRATION FROM SUBMITTING THE FINAL DETERMINATION TO A COURT FOR THE PURPOSE
OF ENFORCING THE AWARD, SUBJECT TO COMPARABLE CONFIDENTIALITY PROTECTIONS IF THE
COURT AGREES; AND FURTHER PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT
DISCLOSURE TO THE MINIMUM EXTENT REASONABLY NECESSARY TO COMPLY WITH
(I) APPLICABLE LAW (OR REQUIREMENT HAVING THE FORCE OF LAW), COURT ORDER,
JUDGMENT OR DECREE, INCLUDING, WITHOUT LIMITATION, DISCLOSURES WHICH MAY BE
REQUIRED PURSUANT TO APPLICABLE SECURITIES LAWS, AND (II) THE TERMS OF
CONTRACTUAL ARRANGEMENTS (SUCH AS FINANCING ARRANGEMENTS) TO WHICH THE COMPANY
OR ANY ADDITIONAL NOTICE PARTY MAY BE SUBJECT SO LONG AS SUCH CONTRACTUAL
ARRANGEMENTS WERE NOT ENTERED INTO FOR THE PRIMARY PURPOSE OF PERMITTING
DISCLOSURE WHICH WOULD OTHERWISE BE PROHIBITED HEREUNDER.

 

B-3

--------------------------------------------------------------------------------